DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, there is no antecedent basis for “the first electrode,” and “the second electrode.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang2 (US 2017/0060302 A1, Published March 2, 2017) in view of Nakayama (US 2008/0074041 A1, Published March 27, 2008).
As to claim 1, Yang2 discloses a method for manufacturing a touch display panel, comprising: 
forming a plurality of touch lines, an insulating layer and a plurality of first electrodes above a surface of a side of a substrate (Yang2 at Figs. 5, 8, planarization layer 112 , conductive wires 111 and base substrate 110), 
the insulating layer covers the touch lines and is provided with at least one through-hole corresponding to each of the touch lines (Yang2 at Fig. 5, planarization layer 112 covers conductive wires 111 and has a through-hole), 
each through-hole exposes a portion of the touch line corresponding thereto (Yang2 at Figs. 5, 8), 
the first electrodes arranged in rows and columns and spaced apart from each other are at a side of the insulating layer distal from the touch lines, and orthographic projections of the touch lines on the substrate do not overlap with orthographic projections of the first electrodes on the substrate (Yang2 at Figs. 1, 5, 8, anodes 121 are distal from and do not overlap conductive wires 111);… 
the light emitting layer in contact with said each of the first electrodes and the touch electrode in contact with the light emitting layer form an organic light emitting diode (Yang2 at Fig. 5, in particular); 

forming an electrical conductive structure in each through-hole, each electrical conductive structure couples one touch line corresponding thereto to one touch electrode corresponding to said one touch line (Yang2 at Figs. 2-5, 8, through holes connecting conductive wires 111 and cathode 123).
Yang2 does not disclose forming barrier walls in each through-hole, and at a predetermined position, at which no touch electrode is to be formed, in an interval between the first electrodes, each of the barrier walls has a thickness greater than a predefined threshold in a direction perpendicular to the surface of the substrate; forming a light emitting layer and a second electrode layer at the side of the substrate formed with the touch lines, the insulating layer, the first electrodes and the barrier walls, the second electrode layer is formed at a side of the light emitting layer distal from the substrate, portions of the light emitting layer formed above the barrier walls and portions of the second electrode layer formed above the barrier walls disconnect from remaining portions of the light emitting layer and remaining portions of the second electrode layer respectively; removing the barrier walls, the portions of the light emitting layer formed above the barrier walls and the portions of the second electrode layer formed above the barrier walls, the remaining portions of the second electrode layer form a plurality of touch electrodes arranged in rows and columns and spaced apart from each other, each of the first electrodes, the light emitting layer in contact with said each of the first 
However, Nakayama does disclose forming barrier walls in each through-hole, and at a predetermined position, at which no touch electrode is to be formed, in an interval between the first electrodes, each of the barrier walls has a thickness greater than a predefined threshold in a direction perpendicular to the surface of the substrate (Nakayama at Figs. 5-6, in particular, barrier wall 24); 
forming a light emitting layer and a second electrode layer at the side of the substrate formed with the touch lines, the insulating layer, the first electrodes and the barrier walls, the second electrode layer is formed at a side of the light emitting layer distal from the substrate, portions of the light emitting layer formed above the barrier walls and portions of the second electrode layer formed above the barrier walls disconnect from remaining portions of the light emitting layer and remaining portions of the second electrode layer respectively (Nakayama at Fig. 6, organic EL layer 26); 
removing the barrier walls, the portions of the light emitting layer formed above the barrier walls and the portions of the second electrode layer formed above the barrier walls (Nakayama at Figs. 5-9.  Nakayama does expressly disclose that removing barrier walls 24.  However, Examiner takes an official notice that removing barrier walls such as barrier wall 24 is well-known in the art, and hence, obvious to a person of ordinary skill to perform for the well-known purpose of providing a sealing or encapsulation layer on the surface of the formed OLED for protection and decreasing the overall thickness). 
Yang2 discloses a base OLED display device upon which the claimed invention is an improvement.  Nakayama discloses a comparable OLED display device which has 
As to claim 8, the combination of Yang2 and Nakayama discloses the method of claim 1, wherein each of the barrier walls has a thickness greater than or equal to 1000nm in a direction perpendicular to the surface of the substrate (Nakayama at ¶ [0051] discloses that height is between 1000nm and 8000nm).
As to claim 9, the combination of Yang2 and Nakayama discloses the method of any of claim 1, wherein the touch lines extend parallel with each other (Yang2 at Fig. 8).
As to claim 11, the combination of Yang2 and Nakayama discloses the method of claim 10, wherein each of the barrier walls comprises a portion extending parallel with the direction in which the touch lines extend and a portion extending perpendicular to the direction in which the touch lines extend (Nakayama at Fig. 5A; MPEP 2144.04(IV) establishes the changes in shape or configuration are obvious).
Yang2 discloses a base OLED display device upon which the claimed invention is an improvement.  Nakayama discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yang2 the teachings of Nakayama for the predictable result of providing a display that is 
As to claim 12, the combination of Yang2 and Nakayama discloses the method of claim 11, wherein in a cross section, perpendicular to a direction in which the barrier walls extend, of at least one of the barrier walls, the at least one of the barrier walls has a width in a direction parallel to the surface of the substrate, which increases as distant from the substrate (Nakayama at Fig. 5B).
Yang2 discloses a base OLED display device upon which the claimed invention is an improvement.  Nakayama discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yang2 the teachings of Nakayama for the predictable result of providing a display that is produced easily, consume low electric power, and have high brightness (Nakayama at ¶ [0062]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang2 and Nakayama as applied to claim 1 above, and in further view of Nakamata (US 6,570,323 B1, Patented May 27, 2003).
As to claim 2, the combination of Yang2 and Nakayama discloses the method of claim 1.
The combination does not disclose that forming the barrier walls comprises: performing exposure and developing processes on photoresist to form the barrier walls, so that the barrier walls are formed of photoresist.

The combination of Yang2 and Nakayama discloses a base barrier wall for organic lighting device upon which the claimed invention is an improvement.  Nakamata discloses a comparable barrier wall for organic lighting device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or simply substitute into the combination of Yang2 and Nakayama the teachings of Nakamata for the predictable result of fabricating barrier walls of photoresist (Nakamata at Fig. 2; col. 4, ll. 37-43).
As to claim 10, the combination of Yang2 and Nakayama discloses the method of claim 9, wherein each of the rows of the first electrodes or each of the columns of the first electrodes has a direction parallel with a direction in which the touch lines extend (Yang2 at Figs. 1, 5B, 8).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0147121 A1, Published May 25, 2017) in view of Yang2 (US 2017/0060302 A1, Published March 2, 2017).
As to claim 14, Yang discloses a touch display panel, comprising: 
a substrate (Yang at Fig. 8, array substrate 1); 
a plurality of touch lines provided above a surface of a side of the substrate (Yang at Fig. 8, conductive lines 110); 

a plurality of first electrodes provided at a side of the insulating layer distal from the substrate (Yang at Figs. 1, 8, anode electrodes 211), 
the first electrodes…  and orthographic projections of the touch lines on the substrate do not overlap with orthographic projections of the first electrodes on the substrate (Yang at Fig. 8-9, anodes 211 do not overlap conductive lines 110; ¶ [0097] discloses “Specifically, in a specific implementation, in the in-cell touch display panel provided above by an embodiment of the present disclosure, the via hole for connecting the cathode layer 213 and the conductive line 110 is typically disposed between adjacent sub-pixels, in this way, it can avoid that performance of the light-emitting layer is damaged by disposing the via hole in the light-emitting layer”); 
a plurality of touch electrodes provided at a side of the first electrodes distal from the substrate (Yang at Fig. 8, cathode 213; ¶ [0022] discloses “cathode layers of respective sub-pixel groups are connected through conductive lines to the driver chip, so that the cathode layer is reused as a self-capacitive touch control electrode, the driver chip detects a capacitance variation of the cathode layer through the conductive line corresponding to the cathode layer to determine a touch location, thus achieving the touch control function”)… 

the light emitting layer in contact with said each of the first electrodes and the touch electrode in contact with the light emitting layer form an organic light emitting diode (Yang at Fig. 8, anode 211, light emitting layer 212, and cathode 213); and 
a plurality of electrical conductive structures, which are formed in through-holes in one-to-one correspondence, each electrical conductive structure couples one touch line corresponding thereto to one touch electrode corresponding to said one touch line (Yang at Fig. 8, via holes connecting cathode 214 to conductive line 110; ¶ [0097]).
Yang does not expressly disclose that the first touch electrodes are arranged in rows and columns and spaced apart from each other.
Yang also does not expressly disclose that the touch electrodes are arranged in rows and columns and spaced apart from each other.
However, Yang2 does disclose that the first touch electrodes are arranged in rows and columns and spaced apart from each other (Yang2 at Figs. 1-2, in particular, anodes 121 of subpixels 12).
Yang2 also discloses that the first touch electrodes are arranged in rows and columns and spaced apart from each other (Yang2 at Figs. 1, 8, subpixel group 13).

As to claim 15, the combination of Yang and Yang2 discloses the touch display panel of claim 14, wherein the touch lines extend parallel with each other (Yang2 at Fig. 8).
Yang discloses a base touch panel device upon which the claimed invention is an improvement.  Yang2 discloses a comparable touch panel device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yang the teachings of Yang2 for the predictable result of simplifying the manufacturing process of the touch display panel and reducing production costs (Yang2 at ¶ [0003]).
As to claim 16, the combination of Yang and Yang2 discloses the touch display panel of claim 15, wherein each of the rows of the first electrodes or each of the columns of the first electrodes has a direction parallel with a direction in which the touch lines extend (Yang2 at Figs. 1, 5b, 8).
As to claim 17, the combination of Yang and Yang2 discloses a display device (Yang at ¶ [0033]), comprising the touch display panel of claim 14 (See rejection of claim 14 above).

Allowable Subject Matter
Subject to the rejection under 35 USC 112 above, claims 3, 4, 5, 6, 7, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the photoresist is photodegradable photoresist.

As to claim 13, none of the prior art found by the Examiner discloses the claimed aspects of:   wherein forming the electrical conductive structure in each through-hole comprises: coating metal powder in each through-hole to form the electrical conductive structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/18/2021